DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the recess is provided between an inner surface of compression device facing the support and a front surface of the support”, “wherein the laundry is pants and the laundry press is configured to accommodate seams of the pants in the recess” (claim 25), “wherein the gap accommodates movement of the first surface and the second surface” (claim 34), “wherein the laundry is pants and the laundry press is configured to accommodate seams of the pants in the recess” (claim 36) (emphasis examiner).

Oath/Declaration
The reissue oath/declaration filed May 27, 2021, with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
In the error statement “[p]atentee claimed less than Patentee had a right to claim in US Patent No. 9,309,618 since patented claim 1 recites ‘a presser provided at an inner surface of the door’ while new reissue claim 19 recites ‘a laundry press provided on any one of the surfaces forming the receiving space’”, Patent Owner has not provided any 
Independent claim 19 still recites, in pertinent part: “a laundry press provided at an inner surface of the door and facing an interior of the receiving space in a closed position of the door, the laundry press including a support and a compression device configured to compress the laundry against the support.”
Independent claim 29 still recites, in pertinent part, “a laundry press provided at an inner surface of the door and facing an interior of the receiving space in a closed position”.
Given that the independent claims do not contain the broadened language of the error statement, Patent Owner has failed to correct the defect listed in the error statement.

Claim Rejections - 35 USC § 251
Claims 19-25, 27 and 29-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 25, “wherein the recess is provided between an inner surface of compression device facing the support and a front surface of the support when the compression device is in the closed position such that a prescribed region of the laundry is not pressed by the laundry press, wherein the laundry is pants and the presser is configured to accommodate seams of the pants in the recess such that the seams are not pressed while creases in the pants are pressed between the inner surface of the compression device and the front surface of the support” (emphasis examiner) does not find support in the specification, nor is it supported by any embodiment in the drawings.
With respect to claim 36, “wherein the laundry is pants and the laundry press is configured to accommodate seams of the pants in the recess such that the seams are 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 25, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 24, “wherein the first surface and the second surface are configured to contact the compression device when the first surface and the second surface contact the compression device” is a circular statement. The surfaces are configured to contact the compression device when they contact the compression device? Isn’t that self-evident? This is confusing.
With respect to claim 25, “wherein the recess is provided between an inner surface of compression device facing the support and a front surface of the support when the compression device is in the closed position such that a prescribed region of 
With respect to claim 34, “the gap” lacks antecedent basis. Further, is it not known what “the gap” is.
With respect to claim 36, “wherein the laundry is pants and the laundry press is configured to accommodate seams of the pants in the recess such that the seams are not pressed while creases in the pants are pressed between the inner surface of the compression device and the front surface of the support” (emphasis examiner) is confusing, since the language described above is not found anywhere in the four corners of the patent. It is not possible to understand the metes and bounds of the claim, as written.

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.
In the Patent Owner’s response, filed 5/27/2021, with respect to the previous drawing objection, Patent Owner states:


Claims 19 and 29 have been amended to now recite “a space provided between the first surface and the second surface, the space extending toward the inner surface of the door relative to the first and second surfaces”, which has now obviated the drawing requirement to show the claimed subject matter. It should be pointed out that claims 25 and 36, which recite the “recess”, and claim 34 (“the gap”) will not be subject to a drawing requirement at this time, as it is believed that this language will be corrected in the subsequent submission, to be consistent with the new claimed language of the “space”.
With respect to the objection to the specification, Patent Owner states:
“The specification was objected to as allegedly failing to provide antecedent basis for features recited in claims 19-21, 24, 25, 29-32, and 34-37. Without acquiescing in these allegations and merely to expedite prosecution. Applicant herein amends the claims to address the concerns raised in the Office Action regarding the specification. Hence, withdrawal of the objections to the specification is respectfully requested.”

As detailed above in the current objection to the specification, there are still a few claims that use the previous objected language of “recess” and “gap”. Should Patent Owner correct this language in the subsequent submission, to be consistent with the new claimed language of the “space”, the objection will be withdrawn.

With respect to the rejections under 112(a) and (b), Patent Owner states:
“Claims 19-25, 27, and 29-38 stand rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement, and additionally stand rejected under 35 U.S.C. §112(b) as allegedly failing to particular point out and distinctly claim the subject matter that Applicant regards as the invention with respect to the identified features. While Applicant believes that the pending 
As previously noted, the Applicant has attempted to amend the claims to address each of the concerns raised in the Office Action substantially in the manner suggested in during the interview. If the Examiner believes that additional and/or different amendments would be helpful to expedite prosecution of this application. Applicant respectfully invites the Examiner to contact Applicant’s undersigned representative to discuss further amendments.

Again, there are still a few claims that use the previous rejected language of “recess” and “gap”. Should Patent Owner correct this language in the subsequent submission, to be consistent with the new claimed language of the “space”, the rejection will be withdrawn.
The amendment to claim 24 created a new grounds of rejection. The reasons of which are stated above.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,309,618 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conferees:  /WCD/ and /GAS/